Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species F, figures 9-11 in the reply filed on 9/15/2022 is acknowledged.  The traversal is on the ground(s) that the elected species have the same inventive concept as claimed and how such inventive concept can be alternatively made with different fastening means and claims 1-20 reads on the elected species.  This is not found persuasive because at first the examiner would like to acknowledged that there are only 1-18 claims in instant application. Further, the examiner respectfully disagree that the they are the same species and have same inventive concept. As illustrated in restriction requirement presented on 7/25/2022. Each species are identified as different embodiments and required completely different adjusting components including belt with stopper; a plurality of inflatable pillars. One of species also is different because the instead of single supporting body it has more than two supporting body portions like front, rear and side supporting portions. Therefore, it would be a serious burden to search and examine these different embodiments as presented.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-9 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/15/2022.

Claim Objections
Claims 10-18 are objected to because of the following informalities:  the claims 10-18 are duplicate claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10-18 are duplicated claims.
Claim 1 recited limitations that “the supporting body is surrounded along one of the ends to form a wearing cavity” and “an opening is formed between two ends of the supporting body” is not clear to the examiner what is applicant is actually claiming. Are cavity and opening the same thing or different? If different then how opening and cavity are created with same ends? If there are different ends are claimed then what are those ends? For examination purpose the examiner interprets they are the same element. The applicant is required to clarify the confusion.
Applicant is advised that should claim 1 be found allowable, claims 10-18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The remaining claims are necessarily rejected as being dependent upon a rejected base claim and therefore includes the same unpatentable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MITCHELL (2017/0000273).
MITCHELL discloses a posture correcting device (20) comprising a supporting body (50), wherein one end of the supporting body is disposed with a front supporting portion (54), wherein the supporting body is surrounded along one of the ends to form a wearing cavity/ wherein an opening is formed between two ends of the supporting body (wearing cavity/opening will be form when the device of MITCHELL is wrapped around the neck and fastener 31 and 33 are clasped together).
With respect to claim 2, MITCHELL discloses a coating fitting (22) the supporting body therein such that the posture correcting device covers the supporting body [0016].
With respect to claim 3, MITCHELL discloses a binding component (31 and 33) disposed on the coating for connecting the coating covering the opening of the supporting body (see figure 4).
With respect to claim 4, MITCHELL discloses wherein the front supporting portion is located in front of the supporting body, and the opening is positioned on the side of the supporting body (wearing cavity/opening will be form when the device of MITCHELL is wrapped around the neck and fastener 31 and 33 are clasped together).  
With respect to claim 5, MITCHELL discloses wherein the front supporting portion further has a top surface and a bottom surface, wherein the top surface is an upper inclined surface and the bottom surface is a lower inclined surface (curved surface of top surface 50 and opposite bottom surface is interpreted as inclined surface as shown in figure 4-5).
With respect to claims 10-14, MITCHELL discloses wherein an upper concave surface (54) is further formed in the top surface of the front supporting portion (see figures 4-5), wherein the upper concave surface is adapted for the curve of the lower jaw of the user during wearing (the examiner interpret concave surface is able to rest curve of the lower jaw).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786